        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 1 of 17
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 16, 2020
                             IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

KAREN MINIEX,                                           §
        Petitioner,                                     §
                                                        §
v.                                                      §   CIVIL ACTION NO. H-20-1477
                                                        §
THE LAW OFFICE OF E. SHARON                             §
THORNTON, LLC,                                          §
         Respondent.                                    §

                                               MEMORANDUM AND ORDER

           Petitioner Karen Miniex filed a Petition to Confirm Arbitration Award [Doc.

# 1], seeking confirmation of the December 13, 2019 Final Award (“Final Award”)

[Doc. # 1-1] in the arbitration filed by Respondent The Law Office of E. Sharon

Thornton, LLC (“Thornton”). Respondent Thornton filed a Motion to Vacate [Doc.

# 14], seeking an order vacating the Final Award. Miniex filed a Response in

Opposition [Doc. # 21] to the Motion to Vacate, and Thornton filed a Reply [Doc.

# 26]. Having reviewed the record and applicable legal authorities, the Court grants

the Petition to Confirm Arbitration Award and denies the Motion to Vacate.

I.         BACKGROUND

           In February 2017, Miniex filed a lawsuit against her former employer, the

Houston Housing Authority (“HHA”), Karen Miniex v. Houston Housing Authority,



P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 2 of 17




Civil Action No. 4:17cv0624 (“Retaliation Lawsuit”). Miniex alleged, inter alia, that

HHA retaliated against her in violation of the False Claims Act (“FCA”).

           Prior to filing the Retaliation Lawsuit, Miniex was represented by Thornton.

Miniex and Thornton had been law school classmates at the University of Michigan

Law School, and they remained friends.

           At the time the Retaliation Lawsuit was filed, Miniex was also represented by

Scott Cook in Austin, Texas. In July 2017, Miniex retained Terrance Robinson to

replace Cook as her attorney in the Retaliation Lawsuit. In December 2017, following

Robinson’s October 2017 withdrawal as counsel, Miniex retained Zenobia Harris

Bivens as lead counsel. After December 2017, Thornton was no longer counsel for

Miniex in the Retaliation Lawsuit.

           On May 8, 2018, Thornton filed a Demand for Arbitration with the American

Arbitration Association (“AAA”) against Miniex, seeking an award of $547,723.75

in attorney’s fees. See Demand for Arbitration [Doc. # 22-1], p. 4. In the Arbitration,

Thornton asserted a quantum meruit theory to support her claim for the requested fees.

See id.

           Meanwhile, in federal court the Retaliation Lawsuit proceeded through

discovery, motion practice and, in March 2019, trial. On March 21, 2019, the jury in




P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   2
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 3 of 17




the Retaliation Lawsuit returned a verdict in Miniex’s favor and awarded her

approximately $1.8 million in damages. See Jury Verdict [Doc. # 242 in 4:17cv0624].

           On April 28, 2019, Thornton, represented by attorney Shannon Lang, filed a

Motion to Intervene in the Retaliation Lawsuit. See Motion to Intervene [Doc. # 245

in 4:17cv0624]. By Memorandum and Order entered June 5, 2019, the Court granted

Thornton’s request to intervene, but limited her intervention “to advocat[ing] that

Miniex is entitled to recover attorney fees for Thornton’s work, not what Miniex

owes [Thornton] directly.” See Memorandum and Order [Doc. # 264 in 4:17cv0624],

p. 7. The Court held that the “amount [Thornton] is owed from Miniex is a matter to

be resolved by the arbitrator in the pending arbitration.” Id. By Memorandum and

Order entered September 13, 2019, the Court held that “30% of Thornton’s

[$474,003.75] request is a reasonable attorney fee for the work she performed related

to the claim on which Miniex prevailed.” See Memorandum and Order [Doc. # 277

in 4:17cv0624], p. 25. The Court awarded Miniex attorney’s fees for Thornton’s

services in the amount of $142,200.00. See id. at 29. On September 26, 2019, the

Court entered an Amended Final Judgment [Doc. # 279 in 4:17cv0624] awarding

Miniex attorneys’ fees in the total amount of $898,429.00, which included

$142,200.00 for Thornton’s services.




P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   3
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 4 of 17




           On November 8, 2019, Lang filed a Motion to Withdraw as Thornton’s attorney

in the Retaliation Lawsuit. See Motion to Withdraw [Doc. # 289 in 4:17cv0624]. The

Motion to Withdraw was granted by Order [Doc. # 290 in 4:17cv624] entered

December 2, 2019.

           In the Arbitration, Scott Link was appointed as the original arbitrator, but was

replaced by Elizabeth Ray (“Arbitrator”) on October 15, 2019. On October 23, 2019,

the Arbitrator entered an unopposed partial judgment in the amount of $142,274.03,

representing the fees and costs awarded in the Retaliation Lawsuit for Thornton’s

legal work on behalf of Miniex. On October 28, 2019, the Arbitrator conducted a full-

day evidentiary hearing. On December 13, 2019, the Arbitrator issued her Final

Award denying Thornton’s request for additional fees. The Final Award was sent to

the parties on December 16, 2019. See AAA Email [Doc. # 14-19].

           On December 13, 2019, Bivens contacted Alton Hall, Thornton’s attorney,

stating that Bivens’s law firm was “preparing to wire Ms. Thornton $142,274.03 for

fees and costs as ordered by Judge Atlas.” See Email String [Doc. # 14-14], p. 1.

These communications resulted in a signed settlement agreement and payment of the

fees awarded for Thornton’s legal services in the Retaliation Lawsuit. See id. pp. 1-

21; see also Settlement Agreement [Doc. # 14-15].




P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   4
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 5 of 17




           On January 17, 2020, Thornton filed a Notice of Intent to File Motion to Vacate

Arbitration Award [Doc. # 298 in 4:17cv0624] in the Retaliation Lawsuit. On

March 16, 2020, Thornton filed a Motion to Vacate Arbitration Final Award [Doc.

# 304 in 4:17cv0624] in the Retaliation Lawsuit. On April 24, 2020, Miniex filed the

pending Petition to Confirm Arbitration Award [Doc. # 1] as a new civil case. On

September 4, 2020, the Court denied Thornton’s Motion to Vacate, filed in the

Retaliation Lawsuit, for lack of standing. See Memorandum and Order [Doc. # 321

in 4:17cv0624]. On September 29, 2020, Thornton filed her Motion to Vacate [Doc.

# 14] in this case.

           Miniex’s Petition to Confirm and Thornton’s Motion to Vacate filed in this case

have been fully briefed. They are now ripe for decision.

II.        APPLICABLE LEGAL STANDARD

           A court “must confirm an arbitration award unless it is vacated, modified, or

corrected as prescribed in §§ 10 and 11.” Hall St. Assocs., L.L.C. v. Mattel, Inc., 552

U.S. 576, 582 (2008) (internal quotations omitted). “Section 10 lists grounds for

vacating an award, while § 11 names those for modifying or correcting one.” Id.

There are four statutory bases for vacating an arbitration award:

           (1)         where the award was procured by corruption, fraud or undue
                       means;



P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042    5
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 6 of 17




           (2)         where there is evidence of partiality or corruption in the
                       arbitrators, or either of them;

           (3)         where the arbitrators were guilty of misconduct . . . or any other
                       misbehavior by which the rights of any party have been
                       prejudiced; or

           (4)         where the arbitrators exceeded their powers . . ..

9 U.S.C. § 10(a).1 These four categories are the exclusive grounds for vacating an

arbitration award. Hall, 552 U.S. at 586.

           Review of an arbitration award is limited, giving “deference to the decisions of

the arbitrator.” OOGC Am., L.L.C. v. Chesapeake Expl., L.L.C., 975 F.3d 449, 453

(5th Cir. 2020). A Court’s review of a final arbitration award “is extraordinarily

narrow” and the Court defers “to the arbitrator’s decision when possible.” Id. “The


1
           Thornton seeks an order vacating the Final Award also under the Texas Arbitration
           Act which, like 9 U.S.C. § 10(a), provides:

                       (a)         On application of a party, the court shall vacate an award if:

                                   (1) the award was obtained by corruption, fraud, or other undue
                                   means;

                                   (2) the rights of a party were prejudiced by:
                                           (A) evident partiality by an arbitrator appointed as a
                                           neutral arbitrator; . . .

                                   (3) the arbitrators:
                                           (A) exceeded their powers; . . .

           TEX. CIV. PRAC. & REM. CODE § 171.088(a). Because the statutes are virtually
           identical, the Court herein will cite only to the federal statute.
P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042                6
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 7 of 17




burden of proof is on the party seeking to vacate the award, and any doubts or

uncertainties must be resolved in favor of upholding it.” Id. (quoting Cooper v.

WestEnd Capital Mgmt., L.L.C., 832 F.3d 534, 544 (5th Cir. 2016)).

III.       ANALYSIS

           Thornton argues that the Final Award should be vacated because the Arbitrator

failed to disclose a prior communication with Thornton, because of ex parte

communications between Miniex and the Arbitrator, because Lang withdrew and

improperly communicated with the Arbitrator, and because the Arbitrator exceeded

her authority by refusing to consider evidence and by ignoring Texas law.

           A.          Argument Under § 10(a)(2)

           In December 2018, before Ray was designated as the Arbitrator in this matter,

Thornton contacted Ray’s office by telephone2 and exchanged emails with Ray to

discuss the possibility of Ray serving as an expert witness for Thornton in the

Arbitration. It is undisputed that Ray did not disclose this communication with

Thornton in her Disclosure Statement to the Parties. Thornton argues that this

communication is evidence of “evident partiality” that requires the Court to vacate

the Final Award.


2
           In the email exchange between Thornton and Ray, Thornton states unequivocally that
           she did not speak with Ray by telephone. See Thornton/Ray Email String [Doc. # 14-
           17], p. 3.
P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042    7
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 8 of 17




           An arbitrator’s nondisclosure must involve “a reasonable impression of bias

stemming from a significant compromising connection to the parties in order for

vacatur to be warranted under § 10(a)(2).” OOGC, 975 F.3d at 453 (internal

quotations omitted). “This stern standard requires a concrete, not speculative

impression of bias and calls for upholding arbitral awards unless bias was clearly

evident in the decisionmakers.” Id. (internal quotations omitted). “Indeed, for the

arbitration award to be vacated, the party challenging the award must produce specific

facts from which a reasonable person would have to conclude that the arbitrator was

partial to its opponent.” Id. (internal quotations omitted).

           The brief emails between Thornton and Ray would not create in the mind of a

reasonable, objective observer a belief that Ray was partial to Miniex or biased against

Thornton. On December 19, 2018, Thornton emailed Ray asking for Ray’s retainer

amount to serve as Thornton’s expert in an arbitration. See Thornton/Ray Email

String [Doc. # 14-17], p. 3. That same day, Ray responded with her hourly rate, and

advised that she would need to research whether her status as a part-time judge would

preclude her from testifying in an arbitration. See id. at 2. Thornton responded by

asking Ray if she could reduce her hourly rate from $750 per hour to $500 per hour.

See id. On January 10, 2019, Ray emailed an apology for having missed Thornton’s

prior email, and stated that she hoped Thornton “got it worked out.” See id. at 1.


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   8
        Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 9 of 17




There is no evidence of any further communication between Thornton and Ray

regarding expert witness testimony.

           The limited communication does not involve a “significant compromising

connection” between Ray and a party to the Arbitration. See, e.g., Positive Software

Sols., Inc. v. New Century Mortg. Corp., 476 F.3d 278, 282-83 (5th Cir. 2007) (“An

arbitrator’s failure to disclose must involve a significant compromising connection to

the parties.”). As a result, Ray’s failure to disclose this email communication does not

present evidence of partiality for which the Final Award should be vacated under

§ 10(a)(2).

           Even if the limited email communication between Thornton and Ray suggested

that Ray was impartial, which it does not, Thornton waived the issue by failing to raise

it during the Arbitration. A party who argues an arbitrator’s evident partiality as a

basis for vacating the award generally must have objected during the arbitration

proceeding, and the failure to do so results in waiver of the right to object after the

award is issued. See Bernstein Seawell & Kove v. Bosarge, 813 F.2d 726, 732 (5th

Cir. 1987); Dealer Computer Servs., Inc. v. Michael Motor Co., 485 F. App’x 724,

727 (5th Cir. Aug. 14, 2012). Clearly, Thornton as a party to the emails was aware

of the undisclosed communication. Thornton argues, however, that Ray was named

Arbitrator three weeks before the evidentiary hearing, and that Thornton “was simply


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   9
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 10 of 17




not in a position to consider, investigate or address the issue of Judge Ray’s partiality

in that time frame.” See Reply [Doc. # 26], p. 6. Thornton argues that she was not

“waiting to see whether the outcome [was to her] liking before deciding whether to

object to the arbitrator’s partiality.” Id. Thornton’s arguments do not support

excusing her failure to object during the Arbitration. She did not need to “investigate”

because she is the one who engaged in the communication with Ray. Thornton’s

assertion that she was not waiting to see if Ray ruled in her favor is inconsistent with

her representations elsewhere in the briefing that Ray “had consistently ruled in

Thornton’s favor, and against Miniex, on various motions and procedural issues.”

See, e.g., Motion to Vacate, pp. 22-23. During the Arbitration, while she perceived

that Ray was ruling in her favor, Thornton failed to raise her communication with Ray

as evidence of partiality. As a result, the objection is waived.

           In summary, Thornton has failed to demonstrate that the undisclosed email

communication with Ray is evidence of partiality in Miniex’s favor. In any event,

Thornton waived the argument by failing to raise it during the Arbitration.

           B.          Arguments Based § 10(a)(1)

           Thornton argues that the Final Award should be vacated because (1) Miniex and

the Arbitrator engaged in ex parte communications, and (2) Lang, Thornton’s prior

counsel withdrew and improperly communicated with the Arbitrator. Thornton argues


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   10
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 11 of 17




that these improper communications show that the Final Award was obtained by

corruption, fraud, or undue influence. The Court applies a three-prong test to

§ 10(a)(1) arguments: (1) the movant must establish the challenged conduct by clear

and convincing evidence; (2) the corruption, fraud, or undue means must not have

been discoverable upon the exercise of due diligence before or during the arbitration;

and (3) the person challenging the award must show that the alleged conduct

materially related to an issue in the arbitration. See Karaha Bodas Co. v. Perusahaan

Pertambangan Minyak Dan Gas Bumi Negara, 364 F.3d 274, 306 (5th Cir. 2004);

Morgan Keegan & Co. v. Garrett, 495 F. App’x 443, 447 (5th Cir. Oct. 23, 2012).

                       Communication Between Miniex and Arbitrator.-- Thornton alleges

that the Final Award was obtained by fraud, corruption or undue influence because

Miniex engaged in ex parte communications with the Arbitrator. Thornton must

prove this allegation by clear and convincing evidence.

           In support of this § 10(a)(1) argument, Thornton has presented evidence that the

Final Award was issued the same day and was for the same amount as a “settlement

offer” from Miniex. Thornton has also submitted Miniex’s Response to the Motion

to Modify Final Arbitration Award (“Motion to Modify”) [Doc. # 14-18] filed in the

Arbitration. Thornton argues that this evidence “strongly suggests that ex parte




P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   11
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 12 of 17




communications occurred between Miniex and Judge Ray prior to issuance of the

Final Award.” See Motion to Vacate, p. 19. Thornton’s argument is unpersuasive.

           On December 13, 2019, the same day the Final Award was issued but before

it was released to the parties, Bivens contacted Hall by email, stating that Bivens’s law

firm was “preparing to wire Ms. Thornton $142,274.03 for fees and costs as ordered

by Judge Atlas.” See Email String [Doc. # 14-14], p. 1 (emphasis added). It is clear

from this email and the subsequent related emails that the “settlement” being

negotiated involved the fees awarded in the Retaliation Lawsuit, not to any additional

fees that might be awarded in the Arbitration.

           Thornton’s assertion that a statement in Miniex’s Response to the Motion to

Modify “amounts to a tacit admission . . . that she had received information regarding

the substance of the award prior to it being issued” is unsupported by the record. In

the Response at issue, Miniex stated that she paid Thornton $142,274.03 “pursuant to

the Arbitration Award.” See Response to Motion to Modify [Doc. # 14-18], pp. 1-2.

Later in the Response, Miniex noted that the $142,274.03 awarded by the Arbitrator

is the same amount awarded in the Retaliation Lawsuit for Thornton’s legal services

to Miniex. See id. at 3. Miniex stated clearly in the Response that she “settled the

Retaliation Suit and paid Ms. Thornton those funds as she was ordered to do” by the

Arbitrator. See id. It is undisputed that on October 23, 2019, the Arbitrator entered


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   12
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 13 of 17




an unopposed partial judgment in the amount of $142,274.03. The October 28, 2019

hearing and the Final Award addressed Thornton’s claim that she was entitled under

a quantum meruit theory to recover additional fees. The Final Award did not require

Miniex to pay additional attorney’s fees to Thornton. Therefore, any comments

regarding payments made by Miniex to Thornton “pursuant to the Arbitration Award”

or as ordered by the Arbitrator could only refer to the October 23, 2019 unopposed

partial judgment for $142,274.03.

           Thornton has presented evidence that Miniex agreed to pay Thornton the

amount ordered in the Retaliation Lawsuit, that she expressed that agreement in an

email sent the same day the Final Award was issued without the parties’ knowledge,

and that Miniex stated in her Response to Thornton’s Motion to Modify the Final

Award that she had paid the amount ordered by the Arbitrator – the amount in the

October 23, 2019 partial judgment and the same amount awarded in the Retaliation

Lawsuit. This is not clear and convincing evidence that Miniex engaged in ex parte

communications with the Arbitrator regarding the substance of the Final Award before

it was issued. Indeed, it provides no evidence of ex parte communications between

Miniex and the Arbitrator and, therefore, provides no basis for this Court to vacate the

Final Award.




P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   13
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 14 of 17




                       Communications Between Lang and Arbitrator.-- Thornton asserts that

she “has a good faith belief that Lang communicated her withdrawal, and potentially

more damaging information to the Arbitrator” that corrupted or unduly influenced the

Arbitrator. See Motion to Vacate, p. 22. Thornton states that the “inappropriate

timing and nature of Lang’s withdrawal” corrupted the Arbitrator. See id. at 23.

Thornton has presented no evidence that supports this allegation.

           On November 8, 2019, Lang filed a Motion to Withdraw as Thornton’s counsel

in the Retaliation Lawsuit. The Motion to Withdraw contains nothing improper,

stating simply that “irreconcilable differences have arisen.” See Motion to Withdraw

[Doc. # 289 in 4:17cv0624], ¶ 4. Bivens, Miniex’s counsel in both the Retaliation

Lawsuit and the Arbitration, was provided notice of Lang’s filing through the Court’s

Electronic Case Filing system.

           Thornton has presented evidence that Miniex made statements to the Arbitrator

regarding Lang’s withdrawal. Those statements, however, were in the Response to

Thornton’s Motion for Fees and Costs, which was filed as a pleading in the

Arbitration. The statements were not ex parte or otherwise improper. In the

Response, Bivens stated that she was “aware that Ms. Lang will be withdrawing from

representing Ms. Thornton post-award. Ms. Lang has already moved to withdraw

from representing Ms. Thornton in the Retaliation Suit.” See Response to Motion for


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042     14
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 15 of 17




Fees and Costs [Doc. # 14-21], p. 10. These statements are not evidence of ex parte

communications between Lang and the Arbitrator.

           Thornton argues that it is “more than reasonable to conclude” that Lang

communicated with the Arbitrator. See Motion to Vacate, p. 22. Thornton argues that

improper communication between Lang and the Arbitrator “would explain the

dramatic turn in the Arbitrator’s decisions in the case.” Id. Thornton relies on her

perception that the Arbitrator “had consistently ruled in [her] favor, and against

Miniex, on various motions and procedural issues” but ruled against Thornton in the

Final Award. See id. at 22-23. It is not uncommon that one party successfully argues

pretrial matters, yet the other party prevails in the final judgment. Thornton has

presented no evidence of any ex parte communications between Lang and the

Arbitrator, and her suspicions do not constitute clear and convincing evidence.

           C.          Arguments Based on § 10(a)(4)

           Thornton argues that the Arbitrator exceeded her authority by (1) refusing to

consider all the evidence and (2) ignoring Texas law on quantum meruit. Thornton’s

argument that the Arbitrator refused to consider the evidence is refuted by the record.

In the Final Award, the Arbitrator states specifically that she “considered all of the

evidence.” See Final Award, p. 4. The Arbitrator analyzed Thornton’s evidence,

which she characterized as “scarce and sparce.” See id. at 3. The Arbitrator noted that


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   15
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 16 of 17




the billing records were “artificial and untrustworthy.” Id. The Arbitrator considered

all the evidence, but found that Thornton’s evidence did not “support a claim for

additional attorneys’ fees under the theory of quantum meruit.” Id. The record

demonstrates not that the Arbitrator refused to consider Thornton’s evidence but,

instead, that she considered the evidence and found it unpersuasive.

           Thornton’s argument that the Arbitrator exceeded her authority by ignoring

Texas law is legally and factually without merit. Initially, Thornton’s argument that

the Arbitrator failed to follow the law “amounts to nothing more than a freestanding

claim of manifest disregard for the law, a ground for vacatur this court has squarely

rejected.” See Quezada v. Bechtel OG & C Constr. Servs., Inc., 946 F.3d 837, 844

(5th Cir. 2020). Additionally, it is clear from the Final Award that the Arbitrator

applied the correct legal standard. The Arbitrator stated that quantum meruit

compensates an individual for “the reasonable value of the work performed,” citing

Hill v. Shamoun and Norman, LLP, 554 S.W.3d 724, 732 (Tex. 2018). See Final

Award, p. 3. The Arbitrator correctly identified the issue as “what is the reasonable

value of the services performed” by Thornton. Id. There is no evidence that the

Arbitrator ignored Texas law.

           In summary, Thornton has failed to demonstrate that the Arbitrator exceeded

her authority.


P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   16
       Case 4:20-cv-01477 Document 31 Filed on 12/16/20 in TXSD Page 17 of 17




IV.        CONCLUSION AND ORDER

           Thornton has failed to present a legal or factual basis for this Court to vacate

the Final Award. As a result, it is hereby

           ORDERED that the Petition to Confirm Arbitration Award [Doc. # 1] is

GRANTED, and the Motion to Vacate Arbitration Final Award [Doc. # 14] is

DENIED. The Court will issue a separate final order.

           SIGNED at Houston, Texas, this 16th day of December, 2020.




                                                         NAN Y F. ATLAS
                                                SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\1477MVacate.wpd 201216.1042   17
